Citation Nr: 0607576	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include major depression and post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2003 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  In the January 2003 decision, 
the RO concluded that the veteran had not presented new and 
material evidence to reopen a claim for service connection 
for a "nervous condition."

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2005.  A transcript of the testimony has 
been associated with the claims file.  

The reopened claim for service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disorder was previously denied (severed) by the 
RO in September 1975 on the basis that there was no evidence 
that such a disorder was treated during service and a prior 
decision granting service connection had been clearly and 
unmistakably erroneous.  The veteran was notified of the 
decision and his appellate rights later that month, but he 
did not perfect an appeal of the decision.

2.  The RO declined to reopen the claim in decisions of 
September 1994 and August 1997, and again the veteran did 
not appeal.  

3.  The additional evidence presented since August 1997 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disorder. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the veteran with the development of his 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in November 2002, January 
2004 and April 2004 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The November 2002 letter specifically told 
the veteran to tell the RO about any additional information 
or evidence that he wanted the RO to try to get for him.  He 
was also provided an address whether he could send additional 
information.  The letter from the RO specifically advised him 
that it was his responsibility to support his claim with 
appropriate evidence.  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's initial VCAA letter was provided in November 
2002 which was prior to the adjudication of his claim.  He 
was given the VCAA notice letter and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the new and material evidence issue 
on appeal has been obtained.  The veteran was afforded a VA 
examination.  The record includes his current post service 
treatment records.  The veteran has had a hearing.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran had active service from December 1968 to July 
1970.  The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a psychiatric disorder.  He asserts that his current 
psychiatric problems were incurred in service.  He contends 
that he was hospitalized in service for treatment of such a 
disorder, and it was noted on a VA examination conducted 
immediately after separation from service.
.
The veteran's original claim for service connection for a 
psychiatric disorder was received by the RO on August 6, 
1970.  The claimed disabilities included "N.P."  The 
veteran was afforded a VA psychiatric examination in October 
1970.  The examination report reflects that the veteran 
stated that he had served in Vietnam for 13 months where he 
had duties which included going out on convoys, patrols and 
guard duty.  It was noted that he had been treated in service 
for alcoholic intoxication.  It was further reported that 
during service he had nervous crises with palpitations and 
states of fright which were treated at the unit's dispensary.  
On return to civilian life, he started college but had 
difficulty with concentration and was forced to drop out.  It 
was noted that he was well oriented and relevant and 
coherent.  However, he reported that he heard a voice in his 
mind calling him.  His mood alternated between short episodes 
of depression and phases of irritability with nihilistic 
attitude.  The most prominent complaint was of having a 
mental block.  It was further noted that depression with 
emotional lability and intrapsychic ataxia were frequent 
manifestations of frustration in depressive states.  The 
diagnosis on the VA examination was depressive reaction.  The 
degree of mental incapacity was described as being moderate.  

Following the VA examination, in a rating decision of October 
1970, the RO granted service connection for a depressive 
reaction, and assigned a 10 percent disability rating.  The 
decision noted that the service medical records were negative 
for references to a nervous condition, but stated that "In 
view of the length and character of service, theatre of 
operations and with resolution of reasonable doubt in favor 
of the veteran, service connection is granted for a nervous 
condition."  

The veteran was afforded another psychiatric examination by 
the VA in July 1974.  The report shows that he recounted 
having had crises of nervousness which were treated with 
emergency sedation while he was stationed  at Fort Jackson.  
He also reported being exposed to strain in Vietnam due to 
mortar and artillery attacks.  He reported that he could not 
sleep at night even with the use of pills because alarms were 
very frequent and he always ran for shelter for fear of being 
killed.  Occasionally, he had nervous crises after the 
alarms.  Following mental status examination, the diagnosis 
was depressive neurosis.  

In August 1974, the RO confirmed the previously assigned 10 
percent rating.  Subsequently, in July 1975, the RO sent a 
letter to the veteran stating that they had found that the 
previous decision granting service connection for nervous 
condition was clearly and unmistakably erroneous because his 
service medical records were negative.  It was further stated 
that there had been no diagnosis of a psychosis within a year 
after separation from service.  He was further advised that 
he had 60 days to submit evidence, statements or information 
which may establish that the grant of service connection was 
not erroneous.  The veteran subsequently submitted a 
statement in support of claim dated in August 1975 in which 
he stated that he had been hospitalized at Fort Jackson South 
Carolina, and later on during a period of days in Vietnam.  
In a rating action of September 1974, the RO effectuated the 
proposed severance of service connection.  The veteran filed 
a notice of disagreement, and the RO issued a statement of 
the case in March 1976; however, the veteran did not 
thereafter perfect an appeal and the decision became final.  

The veteran later requested that his claim be reopened.  The 
additional evidence that was then considered included VA and 
private medical treatment records dated from 1983 and later 
showing treatment for psychiatric disorders, to include a 
dysthymic disorder and an anxiety disorder   However, the RO 
denied the request to reopen the claim in decisions of 
September 1994 and August 1997.  These decisions were not 
appealed.  

The rating decision which severed service connection for a 
psychiatric disorder is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  In making this determination, the Board must look 
at all of the evidence submitted since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  In 
the present case, this means that the Board must look at all 
the evidence submitted since the August 1997 decision that 
was the last final adjudication that disallowed the veteran's 
claim.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
for a psychiatric disorder was filed in November 2002, the 
regulations in effect since August 29, 2001, are for 
application.  Nevertheless, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

The additional evidence that has been presented includes 
additional post service treatment records such as a private 
medical record dated in November 2001 containing a diagnosis 
of major depression.  VA treatment records contain similar 
information.  A VA treatment record dated in March 2004 also 
reflects a diagnosis of possible post traumatic stress 
disorder.  

A letter dated in April 2005 from a team leader at the Vet 
Center reflects that the veteran reported that while he had 
been on guard duty there was an attack and he suffered a 
nervous breakdown.  The author of the letter, Jose Ramirez, 
MA Ed., stated that "Apparently, this client is suffering 
from traumatic war events that seem to have decreased his 
life functioning.  [He] suffers from withdrawals, isolation, 
poor insights and much depression."  

A medical certification dated in May 2005 reflects that a 
private psychiatrist concluded that the veteran had clinical 
features compatible with PTSD.  

The additional evidence which has been added also includes 
the report of a post-traumatic stress disorder examination 
conducted by the VA in May 2004.  After examining the veteran 
and reviewing his claims file, the examiner concluded that 
diagnostic criteria for a diagnosis of post traumatic stress 
disorder were not met.  The only psychiatric disorder was 
major depressive disorder, recurrent.  However, the examiner 
further stated that "it is quite evident that the veteran 
was affected by the experience in Vietnam but not the combat 
experiences per se.  He was able to describe situations and 
the problems he had with superior officers and with other 
soldiers without difficulty... It is our opinion that despite 
the many years since that time, this veteran has still many 
active but unresolved feelings..."

Finally, the additional evidence which has been presented 
includes the testimony given by the veteran during the 
hearing held in May 2005.  The veteran stated that his unit 
was attacked on the first day he was in Vietnam, and on other 
occasions after that.  He reported that he was assigned to 
guard an ammo depot, and this was attacked by mortars and 
rockets.  He reported that he was hospitalized while in 
Vietnam, and was subsequently given R&R in Hawaii.  He 
further reported that he had emotional problems right after 
separation from service.  He stated that he had received 
treatment immediately after service, but that the 
psychiatrist named Avilez had moved, so he could not get the 
records.  The veteran's wife also provided testimony.  She 
recounted that she knew the veteran before service, and that 
he was different when he returned because he had become sad 
and depressed.  She also reported that he suffered from 
nightmares. 

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a psychiatric disorder raises a 
reasonable possibility of substantiating the claim.  The 
Board notes that the previously considered evidence did not 
include any testimony such as that given by the veteran and 
his wife during the hearing held in May 2005.  The testimony 
added additional information such as the events which 
occurred during service and the effect which those events had 
on the veteran.  Moreover, the Board notes that some of the 
medical evidence, such as the letter from the Vet Center 
dated in April 2005 and the report of a VA psychiatric 
examination conducted in May 2004 suggest that events during 
service have played a role in the veteran's current mental 
difficulties.  Therefore, the Board concludes that new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  


ORDER

The request to reopen a claim for service connection for an 
acquired psychiatric disorder is granted.  To this extent 
only, the appeal is granted.  



REMAND

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the reopened claim for service 
connection.  First, the Board notes that the evidence which 
is of record does not include the veteran's service personnel 
records which could provide information useful in assessment 
of his claim.  In addition, the Board finds that additional 
efforts should be made to obtain the service records 
pertaining to treatment described by the veteran as having 
been rendered during emotional crises.  The Board notes that 
service hospitalization records and mental health clinic 
records are sometimes stored separately from the remainder of 
the veteran's service medical records.  

The VA should also make an attempt to obtain records from the 
treatment by a private psychiatrist which the veteran reports 
occurred shortly after service.  The Board also notes that 
the VA examination report reflects that the veteran stated 
that he is in receipt of benefits from the Social Security 
Administration.  However, records of the decision granting 
such benefits and the medical evidence upon which such 
decision was made have not been obtained. 

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The VA psychiatric examination in 
May 2004 gave a report which found that a diagnosis of post-
traumatic stress disorder was not warranted.  However, the 
examiner did not offer an opinion as to the likelihood that 
the disorder which was diagnosed, a major depressive 
disorder, was related to service.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain the veteran's 
service personnel records.  The RO should 
also contact the National Personnel Records 
Center and request any hospitalization or 
mental health clinic records which are stored 
separately from the veteran's other service 
medical records.   

2.  The RO should obtain copies of the 
records from the Social Security 
Administration pertaining to the veteran's 
claim with that organization, including the 
decision granting such benefits and the 
evidence upon which the decision was made.  

3.  The RO should attempt to obtain copies of 
psychiatric treatment records from Dr. Avilez 
who reportedly provided such treatment 
shortly after the veteran's separation from 
service.  

4.  Thereafter, the RO should refer the 
claims file to the examiner who conducted the 
VA psychiatric examination in May 2004.  The 
examiner should review the claims file, 
including the veteran's service medical 
records and the VA psychiatric examination 
report conducted in October 1970.  The 
examiner is requested to offer a medical 
opinion as to the likelihood that the 
veteran's currently diagnosed major 
depressive disorder is related to service.  
The examiner should specifically comment as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the currently found mental 
disorder was incurred during service, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should also 
comment as to whether there is evidence of 
the presence of a psychosis within the first 
year after service.  

5.  The RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


